Appellant was convicted in the district court of Nacogdoches County of a felony, to-wit: driving an automobile upon a public road while appellant was intoxicated. His punishment was assessed at a fine of $25.00. There was taxed against appellant as costs the sum of $74.45. He tendered payment of the fine which was refused unless the costs were also paid. A capias pro fine was issued against him and he sought release by habeas corpus proceeding, again tendering in court the $25.00 fine, but contended that under the law he could not be held under a capias pro fine for the costs, but that payment of them could only be enforced under an execution as in civil suits. From an order remanding him to the sheriff this appeal was taken.
Appellant's exact contention was upheld in Ex parte Smith,8 S.W.2d 139. It is not necessary to write further upon the subject. The judgment is reversed and appellant is ordered released upon payment of the $25.00 fine.
Reversed and discharged.